UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HEALTHCARE CORPORATION OFAMERICA (Exact name of registrant as specified in its charter) New Jersey 2833 26-2071625 (State of Incorporation) (Primary Standard Industrial Classification Code Number) (IRS Employer ID No.) 66 Ford Road, Suite 230 ♦ Denville, NJ 07834 Tel ♦ Fax (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) Joseph Drucker, Esq. 43 Sawgrass Street, Jackson, NJ 08527 Tel. Fax 732 928 4297 (Name and Address and Telephone Number of Agent for Service) Copy to: Gary
